     SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
 1   Sanjiv N. Singh, Esq. (SBN 193525)
 2   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 3   Phone: (650) 389-2255
     Email: ssingh@sanjivnsingh.com
 4
     INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
 5   Michael B. Indrajana, Esq. (SBN 258329)
 6   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 7   Phone: (650) 597-0928
     Email: michael@indrajana.com
 8
 9   Attorneys for Plaintiff HEALTHNOW MEDICAL CENTER INC.

10
                          UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12
13   KAREN TRINH, DDS, INC., a California      Case No.: 5:20-cv-04265-BLF
14   Corporation,
                          Plaintiff,
15
                          vs.
16   STATE FARM GENERAL INSURANCE              PLAINTIFF KAREN TRINH, DDS,
     COMPANY, an Illinois Corporation doing INC.’S NOTICE OF APPEAL
17
     business in California; AND DOES 1 TO 50,
18   INCLUSIVE.
     Defendants.
19
20
21
22
23
24
25
26
27
28
                                            -i-
              PLAINTIFF KAREN TRINH, DDS, INC.’S NOTICE OF APPEAL
                                CASE NO.: 5:20-CV-04265-BLF
 1                                    NOTICE OF APPEAL

 2          Notice is hereby given that, pursuant to Federal Rule of Appellate Procedure 3(a)

 3   and Rule 4, Plaintiff Karen Trinh, DDS, Inc., Plaintiff in the above-named case, hereby

 4   appeals to the United States Court of Appeals for the Ninth Circuit from this Court’s

 5   Order Granting Motion to Dismiss (Dkt. No. 38), where the Court granted Defendant

 6   State Farm General Insurance Company’s motion to dismiss (Dkt. No. 27) without oral

 7   argument, and the subsequent Order to Dismiss with Prejudice issued by the Court

 8   (Dkt. No. 40).

 9
10
     DATED: January 25, 2021                   INDRAJANA LAW GROUP, A
11                                             PROFESSIONAL LAW CORPORATION
12
                                               /s/ Michael Indrajana
13                                       By:
                                               Michael Indrajana
14                                             Attorneys for Plaintiff KAREN TRINH
                                               DDS, INC.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -1-
                PLAINTIFF KAREN TRINH, DDS, INC.’S NOTICE OF APPEAL
                                    CASE NO.: 5:20-CV-04265-BLF
 1
 2                             CERTIFICATE OF SERVICE
 3
 4   I hereby certify that I electronically filed the foregoing with the Clerk of the Court
 5
     for the United States District Court for the Northern District of California by using
     the CM/ECF system on January 25, 2021. I further certify that all participants in
 6   the case are registered CM/ECF users and that service will be accomplished by the
 7   CM/ECF system. I certify under penalty of perjury that the foregoing is true and
     correct.
 8
     DATED: January 25, 2021                  INDRAJANA LAW GROUP, A
 9                                            PROFESSIONAL LAW CORPORATION
10
                                              /s/ Michael Indrajana
11                                      By:
                                              Michael Indrajana
12                                            Attorneys for Plaintiff KAREN TRINH
                                              DDS, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2–
                       PLAINTIFF KAREN TRINH, DDS, INC.’S NOTICE OF APPEAL
                                   CASE NO.: 5:20-CV-04265-BLF
